Title: From Thomas Jefferson to George Pryce, 16 October 1805
From: Jefferson, Thomas
To: Pryce, George


                  
                     Gentlemen
                     
                     Washington Oct. 16. 05
                  
                  Mr. John Speer of Charlottesville has desired me to remit you by the first mail 100. D. in consequence of orders on me from persons in my employ. their draughts are by arrangement with them to be always at 30. days sight, because once a month I take up & settle all my affairs of that nature this probably was unknown to mr Speer, & I should not have stood on it had it been convenient to have done otherwise. as it is I can only undertake to make that remittance for him in the 2d. week of the ensuing month, on which subject I now write to him, as I have thought my duty to him required I should also mention it to you. Accept my salutations & respects
                  
                     Th: Jefferson
                     
                  
               